Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sr
Nantes Octor 21. 1780.
Inclosed is a List of all the Bills I have drawn on M. de Chaumont for accot of the Cloathing from the first Bill to the present Day with the No date Term & every particular relating to each amounting to 741095 l.t. 18 s. 4 d.
I intended to send this List at the same Time I sent the Accounts of this Operation, but what I have this day learnt from Paris determines me to send it off immediately; I am told that M. de Chaumont has been exceedingly pressed for money so much so as to be obliged to suspend his Payments for two Days, and it is only through the Aids of Government that he has been able to continue his Payments, whether this aid will be continued to him or not I am also told is a matter of uncertainty. In consequence of this I think it is proper & necessary you should have a State of the Bills immediately. The Accounts of the whole of this Operation will follow as soon as possible & will no doubt much exceed the Sums I have drawn for, but in the present State of Matters I cant venture to draw on M. de C for what I shall want more, for I should not like to push his Credit in such Circumstances for his Sake as well as my own. You will observe that upwards of 200,000 Livres of the Bills in the State are not yet due & consequently are unpaid, should these come back on me I should have a hard Struggle to get through them. I therefore hope you will see them taken up. Please to let me know in answer whether you have paid into Mr de Chaumonts hands money enough to answer these Dfts. If not it will be well to secure it in such a manner as to appropriate it only to the payment of them, & for this Purpose it would be well to lodge in the Caisse d’Escompte a List of such of the dfts as are yet unpaid (which I suppose will be all subsequent to the 12 June last,) & give Directions that in Case of Failure on the part of Mr de Chaumont you will pay the Bills. You will excuse these Apprehensions in me, but my Credit is a very delicate point for if these Bills were to come back on me at once (tho’ I should lose nothing in the End) it would ruin my Credit. Mr de Chaumont is I am sure one of the best men in the World, and so far as relates to himself the utmost Dependance is to be placed upon him, but from what I hear I am afraid he has undertaken too much. I beg this Letter may be between ourselves, I write to you freely & without reserve nor can I ever write to you otherways on any subject. I beg to hear from you on this Subject in the mean time shall draw no more Bills on M. de Chaumont.
I am ever your dutifull & affectionate Kinsman
Jona Williams J

P.S. I have written to M. d’arlincourt fils. F G. who directs the Bureau of the Farmers General Rue de Richelieu pres la petite Porte du palais Royale about the Salt Petre which I mentioned to you in my last. If you see this Gentleman or M. Paulze or M. Necker the matter may be easily settled. JW

 
Endorsed: Mr. Williams Oct. 21. 1780 Relating to the Acceptances His good Opinion of M. de Chaumont—
Notation: Jona Williams Oct 21 1780
